Case 4:19-cv-03074-YGR Document 281-10 Filed 02/09/21 Page 1 of 2




           EXHIBIT G
               Case 4:19-cv-03074-YGR Document 281-10 Filed 02/09/21 Page 2 of 2


Ben Siegel

From:                              Moyé, Veronica S. <vmoye@gibsondunn.com>
Sent:                              Wednesday, December 30, 2020 9:12 PM
To:                                lmoskowitz@cravath.com
Cc:                                epic-mobileapps@cravath.com; Steve Berman; Rob Lopez; Shana Scarlett; Ben Siegel;
                                   rifkin@whafh.com; byrd@whafh.com; guiney@whafh.com; dejong@whafh.com;
                                   mperry@gibsondunn.com; crichman@gibsondunn.com; edettmer@gibsondunn.com;
                                   jsrinivasan@gibsondunn.com; rdoren@gibsondunn.com
Subject:                           Epic Games v. Apple -- December 30, 2020 Hearing




Lauren,

As you observed on the record at today’s hearing, you publicly disclosed information that Apple had
designated as HC‐AEO, which is a clear violation of the Protective Order. A review of the transcript of today’s
hearing, which we just received, confirms that this occurred on page 28, lines 11‐15. Apple requests that Epic
file a motion to seal this portion of the transcript given that the violation was Epic’s and not Apple’s. As time is
of the essence, please confirm that Epic will do this by tomorrow. Apple filed a similar motion with respect to
a prior breach by counsel for Developer Plaintiffs so the template is already there. If Epic refuses to do this,
Apple will be forced to file the motion to seal itself and to seek sanctions.

Please confirm by 9 am PT tomorrow whether Epic will file the appropriate motion to seal by tomorrow,
December 31, 2020.



Veronica Smith Moyé

GIBSON DUNN
Gibson, Dunn & Crutcher LLP
2001 Ross Avenue, Suite 2100 Dallas, TX 75201-6912
Tel +1 214.698.3320 • Fax +1 214.571.2936
VLewis@gibsondunn.com • www.gibsondunn.com




This message may contain confidential and privileged information for the sole use of the intended recipient.
Any review, disclosure, distribution by others or forwarding without express permission is strictly prohibited. If
it has been sent to you in error, please reply to advise the sender of the error and then immediately delete this
message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or our privacy
policy.




                                                           1
